 



Exhibit 10.2
Extension Agreement
     This Extension Agreement is dated as of March 22, 2006 between Tollgrade
Communications, Inc., having an address at 493 Nixon Road, Cheswick, PA 15024
(“Tollgrade”) and Bulova Technologies EMS LLC, with an address at 3900 W. Sarno
Rd., Melbourne, FL 32934 (“Bulova Technologies”).
     WHEREAS, Tollgrade (as successor in interest to Acterna Corporation) and
Bulova Technologies (as successor in interest to Dictaphone Corporation’s
Electronic Manufacturing Services Division) are parties to a Supply Agreement
dated July 25, 2002, which sets forth the terms pursuant to which Bulova
Technologies manufactures and supplies to Tollgrade, and Tollgrade purchases
from Bulova, certain products (the “Supply Agreement”);
     WHEREAS, the Supply Agreement was initially scheduled to expire on July 24,
2004, and has been successively extended through March 31, 2006;
     WHEREAS, Tollgrade and Bulova Technologies desire to replace the Supply
Agreement with a new supply agreement, but have not yet completed negotiations
with respect to such new supply agreement; and
     WHEREAS, Tollgrade and Bulova Technologies desire to further extend the
term of the Supply Agreement through September 30, 2006 or until a new supply
agreement is executed, if sooner;
     NOW THEREFORE, in consideration of the premises contained herein and for
other good and valuable consideration, the parties agree as follows:
     1.  Extension of Supply Agreement. The parties hereby agree that the Supply
Agreement is hereby extended through September 30, 2006 or until such time as
the parties execute a new supply agreement, if sooner.
     2. Miscellaneous. Except as extended hereby, the provisions of the Supply
Agreement shall remain in full force and effect. This Extension Agreement will
be governed in all respects by the laws of the Commonwealth of Pennsylvania
without reference to any choice of law provisions. This Extension Agreement may
be executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument.
     IN WITNESS WHEREOF, the parties have hereunto set their hands the date
first above written.

                  TOLLGRADE COMMUNICATIONS, INC.       BULOVA TECHNOLOGIES EMS
LLC
 
               
By:
  /s/ Jennifer M. Reinke       By:   /s/ James Davis
 
                Name: Jennifer M. Reinke       Name: James Davis Title:
Assistant Secretary       Title: President

 